Title: To Benjamin Franklin from Benjamin Vaughan, 20 September 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin



My dearest sir,
London, Septr. 20th: 1779.
There was some little tumult when I sent you the last printed pacquet, (which however missed two opportunities of going) and therefore you had no letter.— By the present opportunity I wish to inquire your opinion as to the time of appearance. I am for the present moment; the bookseller for deferring: But as my opinion will rule, I wish without giving reasons, you would express a hint which way I ought to give that opinion.— As to a neat bound-up copy, you shall shortly have one; but at present the time is too short.
We are in the state here of none acting, but many wishing, and more permitting change, were it to appear; but John Bull, as to act & deed, is still asleep; spreading out his lubber length for any to tread on that choose, whether acquaintances or not.— In winter we shall see whether the great are more inclined to good sense than formerly, but I know them well enough to do more than doubt them. I am quite tired with them; but I am, as ever, my dearest sir yours most everlastingly & devotedly.


P.S. I shall, after looking at another Aurora or two, send you a farther conjecture on that subject.— Mr: Crawford’s book on heat is most admirable. I shall put his system on a sheet of paper & send it, with remarks; and as it will save you prodigious trouble I wish you to wait for it, a fortnight or so. I read anew last night Newton’s Optical queries, which are indeed very powerfully written; but I hope Mr. Crawford as he grows older, will be one of you.— Mr: Henly certainly cut his throat most deliberately. His family endeavored to talk him into quiet, but in vain: He cut the veins with a pen-knife, and at last lay in a posture to drain into the chamber-pot.
I shall thank you for the immediate return of my three manuscripts on Jamaica, vapor, & the vis inertiæ. If you think any passages worth your farther attention, they shall be copied & sent you, if you will mark them out: But I ask for those MSS, because being my own amanuensis, I really felt it too much trouble to take other copies for myself and was moreover in haste at the time of sending to you asually.

 
Notation: B Vaughn Sept. 20. 1779
